April 27, 2022


                                                          Supreme Court

                                                          No. 2019-22-C.A.
                                                          (P2/16-470A)



                    State                 :

                     v.                   :

             Madison Hansen.              :




                 NOTICE: This opinion is subject to formal revision
                 before publication in the Rhode Island Reporter. Readers
                 are requested to notify the Opinion Analyst, Supreme
                 Court of Rhode Island, 250 Benefit Street, Providence,
                 Rhode Island 02903, at Telephone (401) 222-3258 or
                 Email:      opinionanalyst@courts.ri.gov,     of     any
                 typographical or other formal errors in order that
                 corrections may be made before the opinion is published.
                                                        Supreme Court

                                                        No. 2019-22-C.A.
                                                        (P2/16-470A)
                                                        (Dissent begins on
                                                        page 37)




                State                  :

                 v.                    :

          Madison Hansen.              :



      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                  OPINION

      Justice Goldberg, for the Court. This case came before the Supreme

Court on December 1, 2021.       The defendant, Madison Hansen (defendant or

Hansen), appeals from a judgment of conviction of one count of possession of

child pornography, following a bench trial. The trial justice found, beyond a

reasonable doubt, that the defendant knowingly possessed digital images depicting

minors engaging in sexually explicit conduct, in violation of G.L. 1956 § 11-9-1.3.

The defendant asserts that the conviction violates his First Amendment right to free

speech because, he contends, the images he possessed do not constitute child




                                       -1-
pornography. For the reasons stated in this opinion, the defendant’s appeal is

denied, and the judgment of conviction is affirmed.

                                 Facts and Travel

      The defendant’s conviction arose from his knowing possession of computer

hard drives or digital storage media containing seventeen computer files of images.

The defendant stipulated prior to trial to the knowing possession of these materials.

In April 2018 the case proceeded to a jury-waived trial; the sole issue before the

Superior Court was whether the state had proven beyond a reasonable doubt that

some or all of the digital images constituted child pornography in accordance with

§ 11-9-1.3.1 The only evidence presented to the trial justice were the images that

formed the basis of the charges and Hansen’s stipulation that he knowingly



1
 Pursuant to G.L. 1956 § 11-9-1.3(a)(4), any person who “[k]nowingly possess[es]
any * * * computer file or any other material that contains an image of child
pornography” is in violation of the statute.

      “Child pornography” is defined as “any visual depiction, including any
photograph * * * or computer or computer-generated image * * * of sexually
explicit conduct where * * * [s]uch visual depiction is a[n] * * * image of a minor
engaging in sexually explicit conduct[.]” Section 11-9-1.3(c)(1)(ii).

      “‘Sexually explicit conduct’ [includes] actual * * * [g]raphic or lascivious
exhibition of the genitals or pubic area of any person[.]” Section 11-9-1.3(c)(6)(v).

      “Graphic” is defined thereunder to mean “that a viewer can observe any part
of the genitals or pubic area of any depicted person or animal during any part of
the time that the sexually explicit conduct is being depicted.” Section
11-9-1.3(c)(8).

                                        -2-
possessed the images. After the parties rested, and prior to the trial justice’s

issuing a bench decision, the parties submitted written closing arguments.

      On May 30, 2018, the parties reconvened for a bench decision. The trial

justice found beyond a reasonable doubt that the images depicted minors and, after

reviewing six of the seventeen images, concluded that those six images depicted

minors engaging in sexually explicit conduct, as defined in § 11-9-1.3, amounting

to a lascivious exhibition of the genitals or pubic area. The trial justice found it

unnecessary to analyze the six images under any other definition of sexually

explicit conduct and did not make any findings concerning the remaining eleven

images.   Based on the six images, Hansen was convicted of one count of

possession of child pornography and sentenced to five years at the Adult

Correctional Institutions, with one year to serve on home confinement and the

balance suspended, with probation.2 The defendant filed a timely appeal.

                               Standard of Review

      Generally, “[a] judgment in a nonjury case will be reversed on appeal when

it can be shown that the trial justice misapplied the law, misconceived or

overlooked material evidence or made factual findings that were clearly wrong.”


2
   The defendant did not move to dismiss the February 23, 2016 criminal
information charging him with one count of possession of child pornography in
violation of § 11-9-1.3 pursuant to Rule 29 of the Superior Court Rules of Criminal
Procedure, nor did he file a motion for a new trial pursuant to Rule 33 following
the issuance of the bench decision at which he was found guilty of that charge.

                                       -3-
Lamarque v. Centreville Savings Bank, 22 A.3d 1136, 1139-40 (R.I. 2011)

(quoting Cathay Cathay, Inc. v. Vindalu, LLC, 962 A.2d 740, 745 (R.I. 2009)).

      “A mixed question of law and fact is one in which the rule of law is

undisputed, and the issue is whether the facts satisfy the statutory standard.”

Johnston v. Poulin, 844 A.2d 707, 714 (R.I. 2004) (quoting Direct Action for

Rights and Equality v. Gannon, 819 A.2d 651, 662 (R.I. 2003)). While “[a] trial

justice’s findings on mixed questions of law and fact are generally entitled to the

same deference as the justice’s findings of fact[,]” Cummings v. Shorey, 761 A.2d

680, 684 (R.I. 2000), “we ‘review de novo * * * mixed questions of law and fact

insofar as those issues impact * * * constitutional matters[.]’” Foley v. Osborne

Court Condominium, 724 A.2d 436, 439 (R.I. 1999) (quoting State v. Campbell,

691 A.2d 564, 569 (R.I. 1997)); see State v. Lead Industries Association, Inc., 951

A.2d 428, 464 (R.I. 2008) (employing de novo review to “mixed questions of fact

and law that purportedly implicate a constitutional right”).

      Specifically, when a party raises a First Amendment challenge, we “make an

independent examination of the whole record in order to make sure that the

judgment does not constitute a forbidden intrusion on the field of free expression.”

Lead Industries Association, Inc., 951 A.2d at 464 (quoting Bose Corporation v.

Consumers Union of United States, Inc., 466 U.S. 485, 499 (1984)); see Roth v.

United States, 354 U.S. 476, 497 (1957) (Harlan, J., concurring in part and


                                        -4-
dissenting in part) (stating that “a reviewing court must determine for itself

whether the attacked expression is suppressable within constitutional standards”);

see also United States v. Amirault, 173 F.3d 28, 33 (1st Cir. 1999) (applying de

novo review to an image found to depict child pornography); Commonwealth v.

Bean, 761 N.E.2d 501, 507 (Mass. 2002) (recognizing that “cases involving speech

under the First Amendment require independent appellate review of the offending

material to ensure that protected speech is not infringed”).

                                     Discussion

      Before this Court, defendant argues that the trial justice’s decision, deeming

the six images as depictions of lascivious exhibitions of genitals or pubic areas,

“fell short of the constitutional mark because it unlawfully encroached upon the

long-established prohibition of criminalizing non-sexualized images of the human

body, a protected form of speech.” Accordingly, the issue of whether defendant

maintains a First Amendment right to possess the images at issue—that is, whether

the images depict protected speech or they depict unprotected child pornography

within the meaning of § 11-9-1.3—is a mixed question of law and fact that is

entitled to our independent, de novo review.3 See Bean, 761 N.E.2d at 507


3
  We pause to note that, in the context of a jury trial, it is incumbent upon the trial
justice to conduct a pretrial hearing to determine, in the first instance, whether the
depictions should be presented to the jury, with an immediate appeal of an adverse
decision. See United States v. Frabizio, 459 F.3d 80, 86 (1st Cir. 2006) (reviewing
images prior to consideration by the jury to determine if a reasonable juror could

                                         -5-
(conducting an independent, de novo review of the material in an appeal following

a bench trial); see also Lead Industries Association, Inc., 951 A.2d at 464;

Johnston, 844 A.2d at 714.

                                         A

              Evolution of the Prohibition of Child Pornography

      The United States Supreme Court opinion in New York v. Ferber, 458 U.S.

747 (1982), is the cornerstone to understanding whether a depiction falls within the

meaning of a statute that prohibits the production, distribution, or possession of

child pornography. See, e.g., United States v. Frabizio, 459 F.3d 80, 83 (1st Cir.

2006) (considering the interpretation of a child pornography statute in the context

of Ferber). This benchmark holding firmly established that child pornography is

“a category of material outside the protection of the First Amendment[.]” Ferber,

458 U.S. at 763.

      In Ferber, the United States Supreme Court declared that the government

has a compelling interest—of “surpassing importance” to First Amendment

protections—in “safeguarding the physical and psychological well-being of


find the images to constitute lascivious exhibitions of the genitals or pubic area);
see also United States v. Rayl, 270 F.3d 709, 714 (8th Cir. 2001) (noting that the
trial court “should conduct a preliminary review of whether materials offered by
the government for this purpose depict sexually explicit conduct as a matter of
law”); United States v. Knox, 32 F.3d 733, 738 (3d Cir. 1994) (holding a pretrial
hearing to determine if the indictment was sufficient on the issue of the exhibition
of the genitals or pubic area in the photographs).

                                       -6-
[children]” and in preventing sexual exploitation and abuse of children. Ferber,

458 U.S. at 756-57. Precisely, the Supreme Court concluded that “the evil to be

restricted so overwhelmingly outweighs the expressive interests, if any, at stake” as

professed by the holder of child pornography.4 Id. at 763-64. The Supreme Court

also recognized that the distribution of child pornography created a permanent

damning record of the child, which was exacerbated by the circulation of the

material, such that in order to control production, the distribution network must be

closed. Id. at 759. Although the advertising, production, and distribution of child

pornography are driven by economic motivations, id. at 761, it is the possession of

child pornography that creates the market demand assigning value up that supply

chain. See United States v. Harris, 358 F.3d 221, 222 (2d Cir. 2004) (recognizing

that the local production of child pornography “feeds the national market and

stimulates demand” and its possession is indistinguishable).



4
  New York v. Ferber, 458 U.S. 747 (1982), is not the first case where the United
States Supreme Court determined that the governmental interest in protecting the
welfare of children surpassed the interest of protecting the freedom of speech. See
Federal Communications Commission v. Pacifica Foundation, 438 U.S. 726, 749
(1978) (holding that the government’s interest in protecting the well-being of youth
by prohibiting indecent broadcasts surpassed the right to free speech); see also
Prince v. Massachusetts, 321 U.S. 158, 160-61, 164, 165, 168, 169, 170 (1944)
(holding that a statute prohibiting the use of a child to distribute literature on the
street did not offend the First Amendment); United States v. Wiegand, 812 F.2d
1239, 1243 (9th Cir. 1987) (recognizing that “[i]n the protection of children
otherwise privileged expressions may be affected”) (citing Pacifica Foundation,
438 U.S. at 749).

                                        -7-
      Under Ferber, all child pornography is considered unprotected from the

shield of free speech—“even that which is not obscene under the standard set forth

in Miller v. California, 413 U.S. 15 * * * (1973)[.]” Frabizio, 459 F.3d at 84

(emphasis added) (citing Ferber, 458 U.S. at 761). In Miller, the Supreme Court

set forth basic guidelines for the trier of fact to determine whether material is

obscene, including:

             “(a) whether the average person, applying contemporary
             community standards would find that the work, taken as
             a whole, appeals to the prurient interest; (b) whether the
             work depicts or describes, in a patently offensive way,
             sexual conduct specifically defined by the applicable
             state law; and (c) whether the work, taken as a whole,
             lacks serious literary, artistic, political, or scientific
             value.” Miller, 413 U.S. at 24 (internal quotation marks
             and citations omitted).

After noting the substantial inapplicability of this test to the question of whether a

depiction can be considered child pornography, the Supreme Court in Ferber

drastically narrowed the Miller test as it relates to child pornography to sexual

conduct “adequately defined by the applicable state law” and added an element of

scienter. Ferber, 458 U.S. at 764, 765; see also Bean, 761 N.E.2d at 507-08

(determining that the fact that an image is neither obscene nor pornographic “is not

relevant on the question whether the nudity depicted falls within the scope of the

statutory definition”). As a result, in the context of

             “works that visually depict sexual conduct by children[,]
             * * * [a] trier of fact need not find that the material

                                         -8-
             appeals to the prurient interest of the average person; it is
             not required that sexual conduct portrayed be done so in
             a patently offensive manner; and the material at issue
             need not be considered as a whole.” Ferber, 458 U.S. at
             764.

       After Ferber, a plethora of federal and state legislation was advanced based

on the compelling need to safeguard children from the dire consequences of sexual

exploitation. See Child Protection Act of 1984, 18 U.S.C. § 2251, as enacted by

Pub. L. No. 98-292, 98 Stat. 204, § 2; see also 98 Cong. Rec. S7197, S7198 (daily

ed. Mar. 30, 1984). Since then, significant judicial resources have been devoted to

the interpretation of child pornography statutes. See, e.g., Frabizio, 459 F.3d at 84,

85 (citing to multiple cases that have interpreted language of child pornography

statutes).

       For instance, in United States v. Wiegand, 812 F.2d 1239 (9th Cir. 1987), in

support of that court’s reasoning that a depiction falls within the meaning of a

lascivious exhibition, in accordance with 18 U.S.C. § 2256, the court characterized

the harms exposed in Ferber as a “trespass against the dignity of the child.”

Wiegand, 812 F.2d at 1245. In part, the court in Wiegand opined that:

             “The crime punished by the statutes against the sexual
             exploitation of children * * * is the offense against the
             child—the harm to the physiological, emotional, and
             mental health of the child, the psychological harm; the
             invasion of the child’s vulnerability. These harms
             collectively are the consequential damages that flow from
             the trespass against the dignity of the child.


                                         -9-
            “* * *

            “Human dignity is offended by the pornographer.
            American law does not protect all human dignity; legally,
            an adult can consent to its diminishment. When a child is
            made the target of the pornographer-photographer, the
            statute will not suffer the insult to the human spirit, that
            the child should be treated as a thing.” Id. (internal
            quotation marks and citations omitted).

      In response to Ferber, Congress amended and renamed the Protection of

Children Against Sexual Exploitation Act of 1977 as the Child Protection Act of

1984, cited supra. The Child Protection Act of 1984 provided:

            “The Congress finds that—

            “(1) child pornography has developed into a highly
            organized, multi-million-dollar industry which operates
            on a nationwide scale;
            “(2) thousands of children including large numbers of
            runaway and homeless youth are exploited in the
            production and distribution of pornographic materials;
            and
            “(3) the use of children as subjects of pornographic
            materials is harmful to the physiological, emotional, and
            mental health of the individual child and to society.” 18
            U.S.C. § 2251, Congressional Findings, Pub. L. No. 98-
            292, 98 Stat. 204, § 2.

      Then, in enacting the Child Pornography Prevention Act of 1996, Congress

set forth further findings, providing, in part, that: “[T]he use of children in the

production of sexually explicit material * * * is a form of sexual abuse which can

result in physical or psychological harm, or both, to the children involved * * *



                                       - 10 -
[and] causes * * * continuing harm by haunting those children in future years”;

“child pornography is often used as part of a method of seducing other children

into sexual activity”; “child pornography * * * invades the child’s privacy and

reputational interests * * * [by] haunt[ing] the minor for years to come”;

sexualized images of minors “encourag[e] a societal perception of children as

sexual objects and lead[s] to further sexual abuse and exploitation of them”; and

“the elimination of child pornography and the protection of children from sexual

exploitation provide a compelling governmental interest for prohibiting the

production, distribution, possession, sale, or viewing of visual depictions of

children engaging in sexually explicit conduct[.]” 18 U.S.C. § 2251, Congressional

Findings (1996).

      In 2001 the Rhode Island General Assembly enacted § 11-9-1.3, which

closed a gap in the then-existing “[e]xploitation for commercial or immoral

purposes” provision of § 11-9-1, by criminalizing the possession of child

pornography.5 Compare § 11-9-1(b), (c), with § 11-9-1.3(a). The enactment of

§ 11-9-1.3 engrafted the “lascivious exhibition” language from its federal

counterpart. Compare § 11-9-1.3(c)(6)(v), with 18 U.S.C. §§ 2252(a), 2256.



5
  Prior to the enactment of § 11-9-1.3, it was a violation of state law to produce,
sell, or distribute material depicting a minor engaging in sexual acts, pursuant to
§ 11-9-1, but a violation of federal law only to possess such material, 18 U.S.C.
§ 2252(a)(4)(B).

                                      - 11 -
      Therefore, when analyzing § 11-9-1.3, we look to the principles set forth in

Ferber and further developed across the nation. Cf. Narragansett Electric

Company v. Rhode Island Commission for Human Rights, 118 R.I. 457, 459-60,

374 A.2d 1022, 1023 (1977) (looking to the federal act for guidance relating to the

meaning of a state statute where the language was nearly identical). The salutary

goal of safeguarding the well-being of children by preventing sexual exploitation

are factors in the calculus of whether a depiction fits within the definition of

§ 11-9-1.3, and should serve as the focal point from which all other considerations

are measured. Thus, we are satisfied that, by adopting language identical to its

federal counterpart, the General Assembly intended that § 11-9-1.3 serve the same

purposes specifically expressed in 18 U.S.C. § 2251, and that those purposes

provide context to the phrase “lascivious exhibition” in the statute.

                                          B

                 Statutory Interpretation, G.L. 1956 § 11-9-1.3

      In discerning the meaning of statutory language, we look to the general

principles of statutory interpretation. See State v. Greenberg, 951 A.2d 481, 489

(R.I. 2008).   “[I]t is this [C]ourt’s responsibility in interpreting a legislative

enactment to determine and effectuate the Legislature’s intent and to attribute to

the enactment the meaning most consistent with its policies or obvious purposes.”

Id. (quoting Brennan v. Kirby, 529 A.2d 633, 637 (R.I. 1987)).            “This is


                                        - 12 -
particularly true where the Legislature has not defined or qualified the words used

within the statute.” Barrett v. Barrett, 894 A.2d 891, 897 (R.I. 2006) (quoting

D’Amico v. Johnston Partners, 866 A.2d 1222, 1224 (R.I. 2005)). First, we “look

to the plain and ordinary meaning of the statutory language[,]” and, “[i]f the

language is clear on its face, then the plain meaning of the statute must be given

effect and this Court should not look elsewhere to discern the legislative intent.”

Greenberg, 951 A.2d at 489 (quoting Henderson v. Henderson, 818 A.2d 669, 673

(R.I. 2003)).

      Pursuant to § 11-9-1.3, the knowing possession of child pornography, which

is defined to include a visual depiction such as a digital image, “of a minor

engaging in sexually explicit conduct[,]” is a felony crime. Sections 11-9-1.3(a)(4),

11-9-1.3(c)(1)(ii).6    The definition of “sexually explicit conduct” includes a




6
  Section 11-9-1.3 provides, in part, that: “It is a violation of this section for any
person to * * * [k]nowingly possess any * * * computer file or any other material
that contains an image of child pornography.” Section 11-9-1.3(a)(4). “Child
pornography” is defined as

                “any visual depiction, including any photograph, film,
                video, picture, or computer or computer-generated image
                or picture, whether made or produced by electronic,
                mechanical, or other means, of sexually explicit conduct
                where:
                   “(i) The production of such visual depiction involves
                   the use of a minor engaging in sexually explicit
                   conduct;

                                         - 13 -
“lascivious exhibition of the genitals or pubic area of any person[.]”7 Section

11-9-1.3(c)(6)(v).

      The determination of whether an image constitutes a lascivious exhibition is

a case-specific inquiry. See Frabizio, 459 F.3d at 85; see also Amirault, 173 F.3d at

32. The question of whether the materials at issue depict lascivious exhibitions of

the genitals or pubic area is generally left for the finder of fact, Frabizio, 459 F.3d

at 85, but “the meaning of ‘lascivious exhibition of the genitals [or pubic area]’ is

an issue of law.” United States v. Rayl, 270 F.3d 709, 714 (8th Cir. 2001); see

United States v. Knox, 32 F.3d 733, 744 (3d Cir. 1994). Although left undefined in

the statute, the phrase “lascivious exhibition of the genitals or pubic area” has been



                “(ii) Such visual depiction is a digital image,
                computer image, or computer-generated image of a
                minor engaging in sexually explicit conduct; or
                “(iii) Such visual depiction has been created, adapted,
                or modified to display an identifiable minor engaging
                in sexually explicit conduct.” Section 11-9-1.3(c)(1).
7
  Section 11-9-1.3(c)(6) defines “[s]exually explicit conduct” as

             “(i) Graphic sexual intercourse, including genital-genital,
             oral-genital, anal-genital, or oral-anal, or lascivious
             sexual intercourse where the genitals, or pubic area of
             any person is exhibited;
             “(ii) Bestiality;
             “(iii) Masturbation;
             “(iv) Sadistic or masochistic abuse; or
             “(v) Graphic or lascivious exhibition of the genitals or
             pubic area of any person[.]”


                                        - 14 -
addressed in numerous cases.8        Nevertheless, “[t]he dictionary definition [of

lascivious] is of little help in drawing lines.” United States v. Rivera, 546 F.3d 245,

249 (2d Cir. 2008) (footnote omitted).

      “‘Lascivious’ is a ‘commonsensical term,’” Frabizio, 459 F.3d at 85

(quoting Wiegand, 812 F.2d at 1243), and the question of whether an image

comports with this meaning is one in which a person “of reasonable intelligence,

guided by common understanding and practices” is capable of navigating.

Frabizio, 459 F.3d at 85 (quoting United States v. Freeman, 808 F.2d 1290, 1292

(8th Cir. 1987)). Although we undertake an independent review, we also recognize

that, unlike a credibility determination, “[t]he fact finder is in no better position to

evaluate the content and significance of the[] photographs than an appellate court.”

Bean, 761 N.E.2d at 507 n.15.

      In the case at bar, all of the children in the images are completely naked,

with the exception of sneakers, sandals, or jewelry, and their pubic areas are


8
  In the context of child pornography, the meaning of “lascivious” has been
equated with the term “lewd[.]” See Frabizio, 459 F.3d at 85 (citing United States
v. Adams, 343 F.3d 1024, 1035 (9th Cir. 2003)); see also Knox, 32 F.3d at 748
n.12; Wiegand, 812 F.2d at 1244. However, the word “lascivious” is commonly
substituted for the word “lewd” in order to avoid the inference that, to be
considered child pornography, an image must meet the obscenity standard
enunciated in Miller v. California, 413 U.S. 15 (1973). See Frabizio, 459 F.3d at
84-85 n.7. It need not. See Ferber, 458 U.S. at 761, 764-65; see also Frabizio, 459
F.3d at 84-85 n.7; United States v. Dost, 636 F. Supp. 828, 831 (S.D. Cal. 1986)
(Dost I); 130 Cong. Rec. S3511 (daily ed. Mar. 30, 1984) (statement of Senator
Arlen Specter).

                                         - 15 -
clearly visible and genitals are partially visible; the images capture the full-frontal

nude body of each child. There is no question in this case that the genitals or pubic

areas of the prepubescent girls in the images are on display, or in other words, that

there is an exhibition of the genitals or pubic areas. Thus, the only issue before us

is whether those exhibitions of the genitals and pubic areas are lascivious.

                                           C

                                  The Dost Factors

      In support of their opposing arguments as to whether these images constitute

child pornography, the state and defendant rely upon the factors set forth in United

States v. Dost, 636 F. Supp. 828 (S.D. Cal. 1986) (Dost I), which were formulated

to determine whether an image portrayed a lascivious exhibition of genitals or

pubic area (Dost factors).9 Dost I, 636 F. Supp. at 832, aff’d sub nom. Wiegand,

812 F.2d 1239, cert. denied, 484 U.S. 856 (1987).

      In Dost I, two defendants, Robert S. Dost and Edwin E. Wiegand, were

indicted for production and distribution of child pornography in violation of 18

U.S.C. § 2251(a) and 18 U.S.C. § 2252(a)(2). Dost I, 636 F. Supp. at 829-30.

Upon conviction, the defendants filed separate appeals, resulting in United States


9
  In the Superior Court, both parties utilized the factors set out in Dost I as the basis
of their analysis of the images at issue, due to the guidance that Dost I has provided
throughout the country. The trial justice found the Dost factors to be highly
instructive and concluded that it was appropriate to consider these factors in his
determination of whether the images were lascivious.

                                         - 16 -
v. Dost, 813 F.2d 1231 (9th Cir. 1987) (Dost II) and Wiegand, cited supra. In each

appeal the conviction was affirmed, and the United States Supreme Court denied

Wiegand’s petition for certiorari. Wiegand, 484 U.S. at 856. Both Dost I and

Wiegand are often looked to as guidance on the subject of child pornography and,

more specifically, for analysis of the term “lascivious[.]” See, e.g., Frabizio, 459

F.3d at 83, 84, 85, 87, 88, 89.

      Although the Dost factors may provide “some guidance[,]” they are neither

exclusive, “comprehensive[,] nor necessarily applicable in every situation.”

Amirault, 173 F.3d at 32; see Frabizio, 459 F.3d at 87. Notably, the court in

Wiegand found that the Dost factors generously narrowed the meaning of

lascivious by going “beyond what is necessary to find the picture[s] within the

statutory definition.” Wiegand, 812 F.2d at 1244.        The First Circuit has also

cautioned against an over-reliance on the Dost factors, recognizing the risk that

such reliance can lead to an “inappropriate[] limit[ation] * * * of the statutory

definition.” Frabizio, 459 F.3d at 88.           “The statutory standard needs no

adornment.” Id. at 85.      Because these factors “are not the equivalent of the

statutory standard of ‘lascivious exhibition[,]’ [they] are not to be used to limit the

statutory standard.” Id. at 90; cf. Ferber, 458 U.S. at 764 (limiting the Miller

obscenity standard to works that depict sexual conduct specifically defined by the

applicable state law). Embracing the same caution, we look to—yet we decline to


                                        - 17 -
adopt—the factors set forth in Dost I and echo these cautionary observations. See

Frabizio, 459 F.3d at 90; see also Wiegand, 812 F.2d at 1244.

      In Dost I, when “determining whether a visual depiction of a minor

constitute[d] a ‘lascivious exhibition of the genitals or pubic area[,]’” the court

looked to the following factors:

             “1) whether the focal point of the visual depiction is on
             the child’s genitalia or pubic area;
             “2) whether the setting of the visual depiction is sexually
             suggestive, i.e., in a place or pose generally associated
             with sexual activity;

             “3) whether the child is depicted in an unnatural pose, or
             in inappropriate attire, considering the age of the child;

             “4) whether the child is fully or partially clothed, or
             nude;

             “5) whether the visual depiction suggests sexual coyness
             or a willingness to engage in sexual activity;
             “6) whether the visual depiction is intended or designed
             to elicit a sexual response in the viewer.” Dost I, 636 F.
             Supp. at 832.

Importantly, in Dost I, the court also cautioned that there may be other factors

equally relevant in a particular case, such that the determination of lasciviousness

should be “based on the overall content of the visual depiction, taking into account

the age of the minor”; and that, in many instances, some factors may not apply. Id.

(recognizing that, “because of [a child’s] innocence in matters sexual,” sexual

coyness may be presumed to be immaterial depending on the child’s age).


                                       - 18 -
      We note, however, that there are general principles that should be considered

in determining whether the totality of the depiction is lascivious. First, while

nudity alone does not constitute sexually explicit conduct, United States v. X-

Citement Video, Inc., 513 U.S. 64, 84 (1994) (Scalia, J., dissenting) (discussing 18

U.S.C. § 2256(c)); Osborne v. Ohio, 495 U.S. 103, 112 (1990), nudity is not a

necessary component of a lascivious exhibition of the genitals or pubic area. Knox,

32 F.3d at 737, 744, 746 (determining that “lascivious exhibition” should not be

conflated to mean nude or naked exhibition). In addition, the absence of a sexually

alluring look from a child “does not mean that an image is not lascivious[.]”

Frabizio, 459 F.3d at 89.

      Significantly, “[i]n the context of the statute applied to the conduct of

children, lasciviousness is not a characteristic of the child photographed but of the

exhibition which the photographer sets up for an audience that consists of himself

or like-minded pedophiles[.]” Knox, 32 F.3d at 747 (quoting Wiegand, 812 F.2d at

1244); see United States v. Wolf, 890 F.2d 241, 247 (10th Cir. 1989) (holding that

“a sexually exploitative photograph of a child need not portray the victim in a pose

that depicts lust, wantonness, sexual coyness or other inappropriate precocity”)

(internal quotation marks omitted).

      Also, while one blatantly lewd factor may be sufficient to consider an image

lascivious, a sliding-scale approach may require the presence of a number of


                                       - 19 -
factors. See Frabizio, 459 F.3d at 88 (recognizing a split among circuits regarding

how many Dost factors must be present); see also Wolf, 890 F.2d at 245 n.6, 247

(holding that “not all of the Dost factors need be present in order for a sexually

exploitative photograph of a child to come within the constitutional reach of the

statute” and noting that the court did “not hold that more than one Dost factor must

be present”); United States v. Villard, 885 F.2d 117, 122 (3d Cir. 1989)

(concluding that “[a]lthough more than one factor must be present in order to

establish ‘lasciviousness,’ all six factors need not be present”); Dost I, 636 F. Supp.

at 832 (considering that a number of factors may create a “combined effect * * *

designed to elicit a sexual response in the viewer”).

      This Court has yet to consider the proper standard for evaluating whether a

visual depiction is intended or designed to elicit a sexual response in the viewer—

whether one that considers the objective criteria of the photograph’s design or an

evaluation that considers the viewer’s subjective reaction to the photograph or

intent in viewing an image. See Amirault, 173 F.3d at 34-35. We are of the

opinion, however, that the subjective reaction or intent of the viewer implicates a

scienter element that is not required in the statute. See § 11-9-1.3; see also

Frabizio, 459 F.3d at 89 (declining to adopt a rule not required by the statute);

Amirault, 173 F.3d at 34, 35 (implementing a standard that looks to the objective

criteria of the photograph’s design and noting that “a focus on the photograph’s use


                                        - 20 -
seems inconsistent with the statute’s purpose of protecting the child”); Villard, 885

F.2d at 125 (examining the photograph to determine its intended effect on the

viewer, rather than the viewer’s actual response). Therefore, we conclude that it is

appropriate to look to objective criteria within the composition to determine

whether a visual depiction is designed to elicit a sexual response in the viewer.10

      Most notably, however, all factors must be considered in light of the purpose

that underlies criminalizing possession of child pornography, to protect children

from sexual exploitation, and in the context of advancing the state’s compelling

interest, to safeguard the well-being of children as proclaimed in Ferber. See

Ferber, 458 U.S. at 756-57; see also Commonwealth v. Rex, 11 N.E.3d 1060,

1069-70 (Mass. 2014) (considering “the Dost factors in the context of the

Legislature’s purpose in enacting [the child pornography statute], namely to protect

children from sexual exploitation”).

                                          D

                                    The Images

      Before we turn to our independent review of the images at issue, we first

address Hansen’s assertions that the images before us merely portray nude beauty


10
   In relation to the sixth Dost factor, whether the visual depiction is intended or
designed to elicit a sexual response in the viewer, courts have found this factor
elusive in the context of cases involving possession of child pornography and more
relevant in cases involving its production. See United States v. Rivera, 546 F.3d
245, 252 (2d Cir. 2008).

                                        - 21 -
pageants by cultural nudists, occurring at family nudist retreats.11 We decline to

incorporate these assumptions into our independent review. Hansen presented no

evidence during trial, through testimony or otherwise, to support them. Compare

Commonwealth v. Sullivan, 972 N.E.2d 476, 486-87 (Mass. App. Ct. 2012) (noting

the lack of evidence presented that would indicate that the images depicted

anything but a lewd exhibition of the girl’s breasts and pubic area), with Bean, 761

N.E.2d at 508 (considering the testimony of the defendant’s expert in art history

connoting that the images “appear[ed] intended to have an artistic quality

independent of their specific subject matter”).

      Additionally, notwithstanding defendant’s suggestion that this Court “must

undertake its own constitutional analysis of the photographs vis-à-vis the Dost

factors[,]” we are not so inclined to usurp the fact-finding function of the trial

justice, which defendant elected when he knowingly and voluntarily waived a jury

trial. See State v. Lussier, 186 A.3d 581, 586 (R.I. 2018). Rather, in accordance

with this Court’s decision in State v. Dunn, 726 A.2d 1142 (R.I. 1999), the proper

avenue to vacate a judgment and allow the trial justice to reconsider the evidence


11
   In particular, Hansen argues that the trial justice’s decision “analyzes the naturist
lifestyle and pre-teen and teenage beauty pageants through the lens of personal
squeamishness instead of objective reality”; and that the images portray “people
celebrating an alternative lifestyle[,]” a “naturist pageant[,]” “cultural nudism[,]”
“teenage cultural nudists partaking in a non-sexual pageant[,]” “family nudist
retreats[,]” and “a group of families who possess similar beliefs about nudism[,]”
and capture a “contest taking place at a nudist retreat.”

                                         - 22 -
or “take additional testimony and direct the entry of a new judgment” is by motion

of the defendant for a new trial pursuant to Rule 33 of the Superior Court Rules of

Criminal Procedure. Dunn, 726 A.2d at 1146. However, as noted supra, Hansen

did not move for a new trial.         While this Court “make[s] an independent

examination of the whole record[,]” Lead Industries Association, Inc., 951 A.2d at

464 (quoting Bose Corporation, 466 U.S. at 499), we do not engage in de novo fact

finding or look to facts outside of those set forth in the record. See Lussier, 186

A.3d at 586; see also Niedwicki v. Belasco, 49 R.I. 417, 142 A. 228, 229 (1928).

We, therefore, confine our analysis to the images in question.

      After determining that all of the images depict prepubescent minor females,

the trial justice described the images as follows:

             “Exhibit * * * A * * * is a black and white photo of a
             young child. The photo captures the naked body of the
             child beginning above the knees with her face turned
             away. The child is holding a card with the number ‘6.’
             * * * [H]er eyes [are] closed looking away from the
             camera and with a smirk on her face. * * *

             “Exhibit * * * B * * * is another black and white image
             of what appears to be the same child from Exhibit * * *
             A. This picture is of her entire body, which is completely
             naked, she is holding the number ‘6’ in her right hand
             and not looking at the camera. Her face is facing right[,]
             and she has a smirk on her face. Behind the child in the
             picture is another naked young child looking at her and
             adult middle-aged females with their bare breasts
             exposed. * * *




                                        - 23 -
            “Exhibit * * * D * * * shows nine nake[d] children with
            seven middle-aged naked men and women sitting around
            them. One of the naked men behind the children has a
            large smile on his face. The children are all * * * holding
            number cards in the[ir] hands. * * *

            “[Exhibit] * * * E * * * is similar to * * * D showing
            nine naked children with one middle-aged naked man
            with a large smile on his face. The children are all * * *
            holding number cards in their hands. * * *

            “[Exhibit] * * * N * * * shows a young naked child. Her
            undeveloped breasts and pubic area are clearly shown on
            the image. In addition, her head is tilted and she is
            smiling * * *. She is also holding a number four in her
            right hand[.] * * *

            “Exhibit * * * O * * * sho[w]s a young naked child and
            her undeveloped breasts and pubic area are clearly
            shown. In addition, the child is looking away from the
            camera with a smile on her face. * * *”12




12
   Each of the six images at issue are identified in the record transmitted to this
Court on appeal by an Exhibit letter, a Bench Decision Exhibit letter, and a File
Name, as follows: Exhibit A, Bench Decision Ex. O, File Name “NC-BW 74”;
Exhibit D, Bench Decision Ex. A, File Name “NC-BW 69”; Exhibit E, Bench
Decision Ex. B, File Name “NC-BW 72”; Exhibit G, Bench Decision Ex. D, File
Name “russianbare010815-01-01”; Exhibit H, Bench Decision Ex. E, File Name
“russianbare010815-01-27”; and Exhibit Q, Bench Decision Ex. N, File Name
“russianbare010815-03-01.” For purposes of remaining consistent with the trial
justice’s identifications within the transcript, we identify the images as the trial
justice did, by the corresponding Bench Decision Exhibit letter.

                                       - 24 -
Having reviewed the six images and the trial justice’s findings, we are satisfied

that each image constitutes a lascivious exhibition of the pubic area of each minor

subject therein, within the meaning of § 11-9-1.3(c)(6)(v).13

      The defendant argues that none of the six images can be considered

lascivious under the Dost factors. Hansen also suggests that the trial justice found

that the other eleven images were “non-pornographic” and that the similarity of

those images to the six at issue points to the arbitrariness of the trial justice’s

decision. We reject this argument. The trial justice made no findings whatsoever

in relation to the lasciviousness of the remaining images; nor does this contention

warrant this Court’s review. Because Hansen was charged with a single count of

possession of child pornography, no more than one image was required to support

a conviction. See § 11-9-1.3. There are six.

      Turning to the first factor,14 defendant first argues that the children’s

genitalia or pubic areas are not the focal point in the images because no part of the

children’s anatomy is highlighted by the setup of the images, when compared to

close-ups of the child’s pubic area in United States v. Holmes, 814 F.3d 1246 (11th


13
   There is no question that the fourth Dost factor—“whether the child is fully or
partially clothed, or nude[,]” Dost I, 636 F. Supp. at 832—is satisfied; all of the
girls in the images are fully nude, other than sneakers, sandals, or jewelry. Hansen
conceded this point before trial.
14
  The first Dost factor is “whether the focal point of the visual depiction is on the
child’s genitalia or pubic area[.]” Dost I, 636 F. Supp. at 832.

                                       - 25 -
Cir. 2016), which were found to be the focal point. See Holmes, 814 F.3d at 1252.

We disagree that a close-up of the genitals or pubic area is necessary to satisfy the

focal-point factor. While the visibility of the genitals or pubic area should not be

“merely an inherent aspect of the fact that [the children] are naked[,]” Rex, 11

N.E.3d at 1071, genitals or pubic areas that are plainly visible, with some

characteristic of the composition drawing attention to these areas of the body, will

satisfy this factor. See Frabizio, 459 F.3d at 86 (nude female, with legs parted and

pubic area plainly visible could satisfy focal-point factor); see also Knox, 32 F.3d

at 747 (genitals and pubic areas of females, covered by opaque clothing, while

spreading or extending legs to make these areas visible to the viewer satisfied

focal-point factor); Wolf, 890 F.2d at 243 (nude pubic area with light focused on

victim’s genitals satisfied factor).

      The defendant also attempts to draw a comparison between the images at

issue and those in Rex relative to the focal-point factor in Dost I. In Rex, the court

determined that in none of the images were the children’s genitalia the focal point

of the visual depiction but were rather “an inherent aspect of the fact that [the

children were] naked.” Rex, 11 N.E.3d at 1071. Notably, the court in Rex also

determined that, out of the seven images at issue (all of which were no greater in

size than two by three inches), the genitals were only visible in three of the images,

were not at all visible in two of the images, and not clearly visible in the remaining


                                        - 26 -
two. See id. at 1070, 1071. Nothing in the photographs, where the genitals or

pubic areas were visible, drew attention to them. See id. In addition, five of the

images were from a nudist recreation catalogue, one was from a National

Geographic magazine, and the other from a sociology textbook. Id. at 1065 n.7.

Importantly, no other factor weighed in favor of a finding that any of the images

were lewd. See id. at 1071. We disagree that Rex supports defendant’s contentions

in this case.

         In the case at bar, the trial justice determined that, in combination with other

factors, the focal point of Exhibit A is the child’s breasts and pubic area and that,

in Exhibits N and O, the children’s undeveloped breasts and pubic areas are clearly

visible. While we affirm the trial justice’s findings, our independent review of

these images takes us a step further, as the devil is in the details.

         Each of the six images introduced by the state depict prepubescent nude

girls, each of whom are awkwardly gripping a numbered card at the side of her

body, adjacent to her hip, next to her undeveloped pubic area. In four of the

images, the child is posed alone;15 the other two images each depict a lineup of

nine girls;16 and, in all six images, the pubic areas are fully exposed and clearly

visible. The awkward placement of the number cards, directly adjacent to the


15
     These four images are identified as Exhibits A, B, N, and O.
16
     These two images are identified as Exhibits D and E.

                                          - 27 -
subjects’ exposed pubic areas, serves to draw attention to the genital and pubic

areas. In each of the four images with a lone subject, the child’s pubic area is

featured in the vertical center of the composition. Notably, each subject was

captured with her long hair mostly behind the shoulders, to avoid covering their

undeveloped breasts. With the hair to the back and number cards to the side—and

not the front of the body—the fully exposed breasts and pubic areas of these girls

were the obvious focal point of the images.

      The shadows in the two lineup images depicting nine girls of various ages

along a deck, from shortest to tallest, tell all. It is apparent that these images were

captured at different times of the day, as the shadows are in different locations. In

one image, identified as Exhibit E (lineup two), a large shadow is cast in front of

the lineup and covers a greater portion of the front of the stage (located at the

bottom of the image) as compared to the other lineup image, identified as Exhibit

D (lineup one); as a result, in comparison to lineup one, the girls in lineup two

were arranged further back on the deck so that a full view of the frontal nudity was

not impacted by the shadow.

      The placement of the number cards in line with the pubic area of the

children, coupled with the details of the images, suggest that the full exposure of

the pubic area was instrumental to the composition of the images. Thus, it is

reasonable to conclude that the focal point of the images is on the children’s pubic


                                        - 28 -
areas. See Wolf, 890 F.2d at 244 (considering that, where the “pubic area [wa]s

completely exposed, not obscured by any shadow or body part[,]” the focal-point

factor was satisfied).

      Second, in arguing that the images do not depict sexually suggestive

settings,17 defendant submits that the children in the images are part of a nudist

community, partaking in “family-friendly” beauty pageants.             The defendant

concludes that the “outdoor, semi-public setting” consisting of “some sort of camp

or resort area that caters to the nudist lifestyle,” is not sexually suggestive when

compared to “lounging on a bed or wrapped suggestively around a pole[.]” We

deem these contentions unavailing.

      While the trial justice did not use the term “setting” in his analysis, he

certainly described features of Exhibits B, D, and E, akin to settings that

contributed to the lascivious determination.        For example, in coming to the

conclusion that the girl in Exhibit B portrayed sexual coyness and an unnatural

pose, the trial justice found it “important” that the background of the image depicts

another nude young child and nude middle-aged women, who are gazing at the

main subject of the image and clapping. In Exhibit D, the trial justice found that

the presence of naked middle-aged men and women gathered around a lineup of


17
  The defendant’s argument is in relation to the second Dost factor, which is
“whether the setting of the visual depiction is sexually suggestive, i.e., in a place or
pose generally associated with sexual activity[.]” Dost I, 636 F. Supp. at 832.

                                         - 29 -
young nude children, including a man with a large smile on his face, was intended

to elicit a sexual response from the viewer. With respect to Exhibit E, the trial

justice determined that the image of lineup two, consisting of nine nude children in

unnatural poses, with one middle-aged naked man smiling behind them, was

intended to elicit a sexual response from the viewer. We do not disagree with the

trial justice and, after our independent review of the images, conclude that the

settings are sexually suggestive and exploitative.

      We are of the opinion that the settings and the poses in the images “provide

no ready explanation that makes the nudity indisputably innocent.” Frabizio, 459

F.3d at 86. Although defendant urges this Court to consider the setting to be a

beauty pageant at a nudist resort, we reiterate that defendant provided no evidence

at trial that would support these purported factual connotations, and we are not

inclined to jump to unsupported conclusions. What is clear, however, is that the

settings do not simply portray the children engaging in ordinary activities in

unremarkable locations as was found in Rex, such as standing in front of a body of

water, playing under a garden hose, or adjusting a bicycle seat. See Rex, 11 N.E.3d

at 1070, 1071. Rather, here, the girls are participating in an adult-organized event,

where their underdeveloped breasts and genitals are center stage as exemplified by

the number cards and the audience.




                                        - 30 -
      A person “of reasonable intelligence, guided by common understanding and

practices,” Frabizio, 459 F.3d at 85 (quoting Freeman, 808 F.2d at 1292), can

distinguish an exposé of nude prepubescent females holding number cards—some

of whom are on a deck by what appears to be a marina—from children

nonchalantly standing by a body of water or children playing under a hose. See

Rex, 11 N.E.3d at 1070, 1071. The former is a display for an audience or, at

minimum, an effort to draw attention to the nude subjects therein, and the latter is

not. Furthermore, the nude adults surrounding the children—all of whom are at a

vulnerable age and cannot consent—contribute to the sexually exploitative nature

of these images. See Wiegand, 812 F.2d at 1245. In totality, we are satisfied that,

in relation to the second Dost factor, the settings of these images contribute to their

lasciviousness.

      Regarding the third Dost factor,18 in arguing that the children are not

portrayed in unnatural poses, defendant contends that, generally, young girls

posing as pageant contestants is not unnatural and that, as nudists, the children

posing nude in the images at issue was “perfectly appropriate.” The trial justice

determined that, in each of the six images, the children’s fully nude poses with




18
  The third Dost factor is “whether the child is depicted in an unnatural pose, or in
inappropriate attire, considering the age of the child[.]” Dost I, 636 F. Supp. at 832.


                                        - 31 -
number cards in hand, some with turned or tilted heads and smirks on their faces,

were unnatural considering the age of each child. We agree.

      In Exhibit A, a fully nude prepubescent female is shown swinging her hair

over her left shoulder, as is obvious from the movement in her hair, with her left

arm out of focus; her face is turned to her left, and she is partially smiling. In

Exhibit B, the same female is depicted with the same number “6” card; except that

in this image, she has stopped for a pose. The image captures her with her right

shoulder leaning backward, hips straight forward to the camera, head turned to her

right, and right knee and heel raised as if she stopped to acknowledge the crowd on

her right side and struck a pose while displaying her number card. In addition, this

young girl has a bathing-suit tan line, which suggests that her posing naked is not

the norm, but is unnatural.

      Exhibits D and E—the lineup photographs—depict nine fully nude

prepubescent females, in a range of ages, all holding number cards horizontally to

their pubic areas and looking at the camera. Several of the girls are posed with one

knee slightly bent or one foot slightly in front of the other, and a number of them

have obvious tan lines, specifically the smallest subject holding number “1” and

the girls with numbers “6,” “7,” and “8.” These synchronous details suggest that

their poses were directed and staged by the photographer and, thus, in relation to




                                       - 32 -
the third Dost factor, the children were depicted in unnatural poses, considering

their ages. See Dost I, 636 F. Supp. at 832.

      Exhibit N portrays a prepubescent female with tan lines, holding a number

“4” card, looking at the camera and posing with her head turned slightly to her left

and down, left leg slightly in front of the right, and long hair behind her shoulders

exposing her fully nude front. The pose is not natural, but rather it is staged and

unnatural.

      Finally, Exhibit O is a depiction of a prepubescent female from the mid-

thigh up, holding card number “3”—who, notably, appears to be a different person

than the young girl holding the number “3” card in Exhibits D and E. This girl is

posing with her head turned approximately ninety degrees to her right, hair behind

her shoulders with full frontal nudity, left arm across her stomach and left hand

tucked around her right side, wearing nothing but a necklace, earrings, and what

appears to be lipstick. In comparison to the natural body language and demeanor

in Rex, such as standing by a body of water or playing under a hose, the pose

exhibited in Exhibit O appears uncomfortable, unnatural, and staged. See Rex, 11

N.E.3d at 1070, 1071; see also Rivera, 546 F.3d at 250 (considering that the pose

in which the “subject’s head is turned to an unseen observer (the photographer)

suggests sexual encounter” and was staged to portray such an encounter).




                                        - 33 -
      Hansen argues that it is common for people in contests, such as soccer

games, marathons, and beauty pageants, to carry or wear a number for

identification, such that a number in hand cannot contribute to a pose being

unnatural. “[G]uided by common understanding and practices,” Frabizio, 459

F.3d at 85, were we to consider these images as beauty pageants, we note that

beauty contestants generally wear sashes across their chests, from the shoulders to

the waist and do not awkwardly hold number cards next to their nude pubic areas.

Despite defendant’s attempt to normalize the activities in these images, pageants,

in and of themselves, are not ordinary, everyday activities. In the six images at

issue, the prepubescent girls, “who are of an age when girls normally are clothed

even when in nature or in a stream, are completely unclothed[,]” and “none of the

girls’ postures [are] natural or spontaneous, [such] that each girl was deliberately

posed to exhibit her pubic area[.]” Id. at 86. Contrary to Hansen’s contention that

a pose must be sexually suggestive in some manner, the children need not be posed

as sexually alluring for the depiction to be designed to elicit a sexual response in

the viewer. See Wolf, 890 F.2d at 245 (concluding that “the photographer need not

portray the victimized child as a temptress”). Additionally, most of the girls in

these images are of an age when children are naïve to sexual suggestiveness.

Based on the objective criteria in the images, we are satisfied that the poses in full




                                        - 34 -
nudity look uncomfortable, unnatural, and staged, considering the age of the

children.

      In relation to the fifth Dost factor,19 defendant argues that nothing about the

expressions on the girls’ faces suggests sexual coyness or a willingness to engage

in sexual activity, including the smirks and smiles that the trial justice concluded

satisfy this factor. Nevertheless, as Hansen points out, “[s]exual coyness is an

expression outside the young child’s range of experience.” Dost I, 636 F. Supp. at

832. Rather, “[i]n the context of the statute applied to the conduct of children,

lasciviousness is not a characteristic of the child photographed but of the exhibition

which the photographer sets up for an audience that consists of himself or like-

minded pedophiles[.]” Knox, 32 F.3d at 747 (quoting Wiegand, 812 F.2d at 1244).

The composition of these images, as set by the photographer, depicts prepubescent

girls who are completely exposed and identifiable by number, for whatever reason

the viewer may wish to believe or fantasize.

      It is noteworthy that Exhibits D and E claim an exclusive license and a

website of origin—namely, “www.RussianBare.com”—not National Geographic

or a sociology textbook. Compare Rex, 11 N.E.3d at 1065 n.7 (images from


19
  As there is no question that the fourth Dost factor, “whether the child is fully or
partially clothed, or nude[,]” is satisfied, see supra footnote 13, we turn to the fifth
Dost factor, which is “whether the visual depiction suggests sexual coyness or a
willingness to engage in sexual activity[.]” Dost I, 636 F. Supp. at 832.


                                         - 35 -
National Geographic magazine and sociology textbook), with Sullivan, 972 N.E.2d

at 487 (noting that the images were found on a Russian photograph-sharing

website and “not in a medical textbook, National Geographic pictorial, or in an art

museum”).     Thus, we are satisfied that the exploitative nature of these

compositions, as depicting the children’s vulnerability and availability, is more

than capable of being translated as sexual coyness to the viewer.

      Finally, in relation to the sixth Dost factor,20 based on the objective criteria

of the photographs’ designs, we conclude that the visual depictions were designed

to elicit a sexual response in the viewer. For instance, Exhibits D and E were

produced for the “Russian Bare” audience. The settings of the images are neither

unremarkable nor innocent. In relation to all of the six images, it is not ordinary

for the fully nude bodies of young girls to be the subject of scrutiny; this factor,

along with the nude adult spectators, promotes sexual exploitation and intrusion

upon the privacy and dignity of the children depicted therein, at an age when they

cannot “consent to its diminishment.” See Wiegand, 812 F.2d at 1245.

      Accordingly, this Court cannot “ignore the obvious exploitative nature of the

depiction[s.]” Wolf, 890 F.2d at 246. The state’s interest in protecting children

from the sexual exploitation portrayed in these images “so overwhelmingly



20
   The sixth Dost factor is “whether the visual depiction is intended or designed to
elicit a sexual response in the viewer.” Dost I, 636 F. Supp. at 832.

                                       - 36 -
outweighs” the defendant’s so-called “expressive interests” in possessing them.

Ferber, 458 U.S. at 763-64.

                                    Conclusion

       The defendant’s appeal is denied, and the judgment of conviction is

affirmed. The papers may be remanded to the Superior Court.



       Justice Robinson, dissenting. After careful reflection and consideration, I

have come to the conclusion that I must respectfully dissent from the majority

opinion in this case.    While I certainly acknowledge the scholarly and well-

articulated nature of the majority opinion (just as I similarly acknowledge the

intelligent and meticulous nature of the trial justice’s bench decision), I am

ultimately unable to agree with their application of the law to the particular images

at issue in this case.

       I must begin by stating that in no way do I personally approve of the six

images at issue, nor should anything in this dissent be understood as suggesting

that I personally find any redeeming aesthetic or other value in these images.

However, that is not the legal question with which it is my duty to grapple. Rather,

the question is whether or not these six images can legally be classified as child

pornography under the relevant statutory scheme. Based on my review of the law

and the images at issue, I do not believe that these images fall within the statutory


                                       - 37 -
prohibition.   Nevertheless, having said that, I do acknowledge that this is a

remarkably close case.

      The United States Supreme Court has made it clear that, in cases such as

this, where one must be ever-mindful of the rights protected by the First

Amendment, “an appellate court has an obligation to ‘make an independent

examination of the whole record’ in order to make sure that ‘the judgment does not

constitute a forbidden intrusion on the field of free expression.’” Bose Corp. v.

Consumers Union of United States, Inc., 466 U.S. 485, 499 (1984) (quoting New

York Times Co. v. Sullivan, 376 U.S. 254, 285 (1964)); see State v. Lead Industries

Association, Inc., 951 A.2d 428, 464 (R.I. 2008) (relying on the above-quoted

constitutional principle set forth in Bose); Lyons v. Rhode Island Public Employees

Council 94, 559 A.2d 130, 134 (R.I. 1989); see also United States v. Amirault, 173

F.3d 28, 32 (1st Cir. 1999).

      Accordingly, I have independently examined the record in this case to

determine whether or not any of the six images at issue are graphic or lascivious

(and thus considered to be child pornography under the pertinent statutory

scheme),1 rather than relying on the trial justice’s interpretation and assessment of


1
      Our statutory scheme criminalizes the knowing possession of child
pornography and defines child pornography as “any visual depiction, including any
photograph * * * or computer or computer-generated image * * * of sexually
explicit conduct where * * * [s]uch visual depiction is a[n] * * * image of a minor
engaging in sexually explicit conduct * * *.” G.L. 1956 § 11-9-1.3(a)(4), (c)(1)(ii).

                                       - 38 -
the images. In determining that those images are lascivious, the majority relies

heavily on the factors set forth in the opinion in United States v. Dost, 636 F. Supp.

828 (S.D. Cal. 1986), aff’d sub nom. United States v. Wiegand, 812 F.2d 1239 (9th

Cir. 1987), cert. denied, 484 U.S. 856. While I certainly do not fault the majority’s

referring to those factors for guidance,2 I have come to a conclusion that differs

from theirs when applying those factors to the images at issue.3

      The first factor—“whether the focal point of the visual depiction is on the

child’s genitalia or pubic area”—in my opinion militates against these images

being classified as lascivious. Dost, 636 F. Supp. at 832. While the images at

issue do depict child nudity, they display virtually the entirety of the children’s

bodies; they do not, in my estimation, particularly draw attention to the genitalia in

their design or composition. See Commonwealth v. Rex, 11 N.E.3d 1060, 1070

(Mass. 2014) (“[I]t is plainly apparent that [the] only notable feature is the nudity



“Sexually explicit conduct” is further defined to include “[g]raphic or lascivious
exhibition of the genitals or pubic area of any person * * *.” Section
11-9-1.3(c)(6)(v) (emphasis added).
2
      I would add that the majority opinion admirably provides a thorough and
accurate review of the statutory scheme and the caselaw relevant to the issues
presented in this case. I do not quibble with any of that portion of the majority
opinion; rather, in applying that law, I have simply reached my own independent
objective assessment of the images at issue that differs from the assessment
reached by the majority.
3
      I will not provide a detailed description of the images at issue since the
majority has described at length what is portrayed in each image.

                                        - 39 -
of the children[;] [i]n none of the photocopies is the focal point of the visual

depiction a child’s genitals * * *.”);4 cf. United States v. Frabizio, 459 F.3d 80, 86

(1st Cir. 2006) (stating that, in the photographs at issue in that case, the girls’ legs

were parted with the pubic area “plainly visible,” and adding that the photographs

could be seen as “drawing attention to the girls’ * * * vaginas”). My opinion is not

swayed by certain aspects of the images pointed out by the majority such as the

presence of the numbered card at the side of the girls’ hips in the images or the fact

that, in some of the images, the girls’ hair is placed behind their shoulders. While I

have taken into account the tone of certainty in which the majority expresses its

conviction that some aspects of these images make the genitalia appear to be the

focal point, having viewed the images myself and having carefully considered

them independently, I simply cannot agree.5 See Amirault, 173 F.3d at 33 (holding

that an image did not “significantly focus[] upon the genitalia” when the image


4
       I disagree with the majority’s determination that Commonwealth v. Rex, 11
N.E.3d 1060 (Mass. 2014), fails to support defendant’s contentions in this case.
Rather, in my opinion, the images at issue in this case are more similar to than they
are different from those at issue in Rex, even though the images at issue in this case
are not derived from National Geographic or a sociology textbook. See Rex, 11
N.E.3d at 1063. Moreover, the images with which we are confronted appear to be
from a beauty pageant involving individuals who practice a nudist lifestyle, and at
least one of the images at issue in Rex was from a naturist catalogue. See id.
5
       I am in agreement with Madison Hansen’s statement in his brief to this
Court that “[s]imply put, there is nothing about the staging, lighting, pose, or
camera angle that draws the viewer’s eye to [one of the girls’] pubic area in
particular * * *.”

                                         - 40 -
showed a “girl’s pubic area * * * on clear display, [where] there is no close-up

view of the groin, * * * the genitals are not featured in the center of the

composition[, and] * * * the girl’s legs are not widespread and the lighting of the

photograph is not primarily directed at the genital region”). In my opinion, the

first Dost factor weighs against a finding of lasciviousness.

      The second Dost factor—“whether the setting of the visual depiction is

sexually suggestive, i.e., in a place or pose generally associated with sexual

activity”—also weighs in favor of concluding that the images at issue are not

lascivious. Dost, 636 F. Supp. at 832. I acknowledge that the setting of these

images may not be considered to be quite as benign as the images at issue in Rex,

where the children in the images were simply engaging in ordinary activities such

as playing with a hose or adjusting the seat of a bicycle. Rex, 11 N.E.3d at 1070,

1071. However, it appears to me, on the basis of my independent examination of

the images at issue, that it can fairly be inferred that the images depict girls

participating in a sort of beauty pageant in the presence of a group of individuals,

including adults, who are engaging in a nudist lifestyle. Many of the children and

the adults in the audience are nude. In several of the images, the girls appear to be

on some sort of stage; in others one can detect an audio speaker and a bucket of

flowers. I simply do not detect anything overtly sexual about the setting of the

images or about the images themselves aside from the nudity; and that nudity is


                                        - 41 -
not, in and of itself, enough to render them lascivious. See Osborne v. Ohio, 495

U.S. 103, 112 (1990) (“We have stated that depictions of nudity, without more,

constitute protected expression.”) (citing New York v. Ferber, 458 U.S. 747, 765

n.18 (1982)); Erznoznik v. City of Jacksonville, 422 U.S. 205, 213 (1975) (“Clearly

all nudity cannot be deemed obscene even as to minors.”). While many citizens

may look askance at nude beauty pageants for young girls, that does not render the

images from such an event sexual in nature or, indeed, lascivious.

      I concede that the third and fourth Dost factors may weigh in favor of these

images being classified as lascivious. The third Dost factor relates to “whether the

child is depicted in an unnatural pose, or in inappropriate attire, considering the age

of the child[.]” Dost, 636 F. Supp. at 832. In my estimation, the application of this

factor to the case at hand is a very close call; however, I ultimately concede (albeit

dubitante) that it likely weighs in favor of a finding of lasciviousness. It is

somewhat difficult to argue that the children in the images at issue are depicted in a

natural manner; the images are certainly posed and the poses are less than natural

for a child to assume. Nevertheless, I do not lightly reject Mr. Hansen’s argument

that these poses are natural in the context of a beauty pageant and that they do not

involve sexual poses or children being depicted in suggestive clothing such as

lingerie. In the end, however, I am not persuaded by that argument because I am

not convinced that this Dost factor requires that level of contextual specificity.


                                        - 42 -
       The fourth Dost factor—“whether the child is fully or partially clothed, or

nude”—obviously weighs in favor of a finding of lasciviousness since the girls in

the images are all nude. Id. (Indeed, Madison Hansen has conceded that point in

his brief to this Court.)

       Turning to the fifth Dost factor—“whether the visual depiction suggests

sexual coyness or a willingness to engage in sexual activity”—I differ from the

majority because I do not perceive actual sexual coyness or sexual suggestiveness

in these images. Dost, 636 F. Supp. at 832. The majority suggests that the

depiction of what it characterizes as the girls’ “vulnerability and availability”

somehow translates into sexual coyness to the viewer. In my opinion, that is an

enormous inferential leap, and it is one that I, on the basis of my independent

review, am unable to make.

       Aside from the presence of nudity, I cannot perceive anything in these

images which suggests sexual coyness or a willingness to engage in sexual activity.

The fact that in some of the images the child is looking away from the camera with

a smile or even a smirk on her face is not indicative of coyness. Indeed, the idea

that the existence of a smile or smirk may be sufficient to render an image

pornographic is, as Mr. Hansen argues, “downright chilling.” Of all the Dost

factors, in my judgment, this one weighs most heavily in favor of a finding that

these images are not lascivious.


                                      - 43 -
      The sixth Dost factor—“whether the visual depiction is intended or designed

to elicit a sexual response in the viewer”—also leads me to conclude that the

images at issue are not lascivious. Dost, 636 F. Supp. at 832. I am unable to

perceive in the images any indication that a photographer intended these images to

elicit a sexual response. Cf. United States v. Wells, 843 F.3d 1251, 1256, 1257

(10th Cir. 2016) (holding that a defendant who secretly filmed his stepdaughter in

the bathroom had “intended the videos to elicit a sexual response in himself”);

United States v. Holmes, 814 F.3d 1246, 1252 (11th Cir. 2016) (“Each of the

pictures featured the child photographed as a sexual object[.] * * * [T]hat is, so

presented by the photographer as to arouse or satisfy the sexual cravings of a

voyeur.”) (internal quotation marks omitted); United States v. Brown, 579 F.3d

672, 681 (6th Cir. 2009) (holding that an image was “clearly lascivious” and

intended to elicit a sexual response in the viewer when “[t]he image depicts one of

the toddlers [at issue] lying nude on a bed touching her genitalia while her legs are

spread[;] [t]he toddler is fully nude, the photograph is focused on the girl’s

genitalia, and the positioning of the girl’s hand appears intended to be sexually

suggestive”).

      With respect to the sixth Dost factor, the majority contends that “it is not

ordinary for the fully nude bodies of young girls to be the subject of scrutiny; this

factor, along with the nude adult spectators, promotes sexual exploitation and


                                       - 44 -
intrusion upon the privacy and dignity of the children depicted therein, at an age

when they cannot consent to its diminishment.”          (Internal quotation marks

omitted.) I am in essential agreement with that statement as being congruent with

my personal reaction to these images. However, the fact that the majority and I

consider these images to be inappropriate does not make these images sexual; it

does not mean that the images were designed to elicit a sexual response in the

viewer. It is a reasonable interpretation that these images are of a beauty pageant

involving individuals who engage in a nudist lifestyle. While I (and undoubtedly

many other citizens) would not choose such a lifestyle and would prefer not to see

children participating in same, that does not render images (even those of children)

from a group engaging in nudism inherently sexual based on the nudity alone. See

Texas v. Johnson, 491 U.S. 397, 414 (1989) (“If there is a bedrock principle

underlying the First Amendment, it is that the government may not prohibit the

expression of an idea simply because society finds the idea itself offensive or

disagreeable.”).   There is nothing in these images to suggest that they were

intended to elicit a sexual response and were anything other than images capturing

a nudist beauty pageant. See Amirault, 173 F.3d at 34 (“We believe * * * that it is

a mistake to look at the actual effect of the photograph on the viewer, rather than

upon the intended effect.”) (emphasis added); see also United States v. Villard, 885

F.2d 117, 125 (3d Cir. 1989) (“Although it is tempting to judge the actual effect of


                                       - 45 -
the photographs on the viewer, we must focus instead on the intended effect on the

viewer.”) (emphasis in original).

      After careful reflection, an examination of the Dost factors leads me to the

conclusion that the images at issue in this case are not lascivious and, therefore, do

not constitute child pornography as it is defined in the statutory scheme at issue.6

In my judgment, the only factor in these images which could clearly be considered

graphic or lascivious is the fact that the children are nude. However, the United

States Supreme Court has been absolutely clear in stating that nudity, without

more, constitutes protected speech. Osborne, 495 U.S. at 112.

      Due to my conviction that these images do not constitute child pornography

and are protected by the First Amendment, I respectfully dissent from the majority

opinion in this case.




6
       With respect to whether or not the images are “[g]raphic,” as defined by
§ 11-9-1.3(c)(8), I am of the opinion that the statutory definition provided is
circular. “Sexually explicit conduct” is defined in part as “[g]raphic or lascivious
exhibition of the genitals or pubic area,” and “[g]raphic” is defined as when a
“viewer can observe any part of the genitals or pubic area * * * during any part of
the time that the sexually explicit conduct is being depicted.” Section
11-9-1.3(c)(6)(v), (c)(8). However, in my judgment, despite the unclear statutory
definition, these images are not graphic for many of the same reasons as they are
not lascivious.

                                        - 46 -
                                              STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State of Rhode Island v. Madison Hansen.

                                     No. 2019-22-C.A.
Case Number
                                     (P2/16-470A)

Date Opinion Filed                   April 27, 2020

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Brian P. Stern

                                     For State:

                                     Owen Murphy
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Angela M. Yingling
                                     Office of the Public Defender




SU-CMS-02A (revised June 2020)